                Case 8:19-cv-01843-PJM Document 10 Filed 09/27/19 Page 1 of 1

                                                                      Hogan Lovells US LLP
                                                                      390 Madison Avenue
                                                                      New York, NY 10017
                                                                      T +1 212 918 3000
                                                                      F +1 212 918 3100
                                                                      www.hoganlovells.com




September 27, 2019

Via ECF

Honorable Peter J. Messitte
United States District Judge
United States District Court
District of Maryland
6500 Cherrywood Lane, Suite 475A
Greenbelt, MD 20770

Re:         In re Application of Eurasian Natural Resources Corp., 8:19-cv-01843-PJM

Dear Judge Messitte:

On behalf of Applicant Eurasian Natural Resources Corporation and with the consent of counsel
for Phillip van Niekerk, I write to provide the Court with a status report in the above matter.

The parties are currently conferring on the scope of the subpoena issued pursuant to the Court’s
order and the related deposition. The parties hope to resolve the matter without the need for
Court intervention, but the parties reserve the right to approach the Court for relief (either to
compel or quash the subpoena) if the situation changes.

Respectfully submitted,

/s/ Pieter Van Tol

Pieter Van Tol
Partner
pieter.vantol@hoganlovells.com
D 1 212 909 0661

cc:         Joshua A. Levy, Esq. (via e-mail)
            Counsel for Mr. van Niekerk




\\NY - 142800/000089 - 9926835 v1
